Citation Nr: 0839638	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This matter was the subject of a February 2004 hearing before 
the undersigned Veterans Law Judge, and was remanded by the 
Board to the RO in September 2004.

In November 2005, the Board issued a decision in this matter, 
which was vacated and remanded to the Board by a March 2008 
decision of the Court of Appeals for Veterans Claims (Court).  
The below action is directed in view of the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2008 decision, the Court found that VA had not 
complied with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The Court further found that VA had not met 
its burden of establishing that the VCAA notice error was not 
prejudicial to the veteran's claim.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Accordingly, the RO should issue a 
curative notice letter that fully complies with the VCAA.

Additionally, the Board notes that the veteran was last 
afforded a VA compensation psychiatric examination in 
November 2002, over eight years ago.  A new examination with 
more current findings would be helpful in adjudication of the 
veteran's claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) notice 
relative to the issue on appeal, in 
accordance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The VCAA notice 
should specifically: (1) inform the 
claimant that to substantiate his increased 
rating claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code(s); (3) inform the claimant 
that disability ratings will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent based on 
the nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) provide examples of the types 
of medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of determining 
the current severity of his service-
connected PTSD.

The examiner is additionally requested to 
provide an opinion as to whether, or the 
extent to which, the veteran's PTSD 
interferes with the ability to obtain or 
maintain employment, or renders him unable 
to secure or follow a substantially gainful 
occupation.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Readjudication of the claim should include 
consideration of 38 C.F.R. § 3.321(b), 
regarding whether referral to the Director, 
Compensation and Pension, for 
extraschedular consideration is warranted.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




